DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 23 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,850,568 and 10,119,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 18, and 19 are directed to articles comprising a ceramic body, and a first protective layer on at least one surface of the ceramic body, wherein the first protective layer is a thin film comprising a first ceramic selected from the group consisting of Y3Al5O12, Er2O3, Er3Al5O12, and a ceramic compound comprising Y4Al2O9 and a solid solution of Y2O3-ZrO2, wherein these species of the first ceramic are defined by volume resistivity, dielectric constant, thermal conductivity, hardness, and hermiticity, as appropriate.  The prior art fails to describe articles wherein the Y3Al5O12, Er2O3, Er3Al5O12, and a ceramic compound comprising Y4Al2O9 and a solid solution of Y2O3-ZrO2 have the volume resistivity, dielectric constant, thermal conductivity, hardness, and hermiticity as claimed in claims 1, 18, and 19.
	The reasons for allowance outlined in the Notices of Allowance mailed 30 May 2018 and 5 September 2018 in U.S. Application No. 15/814,597 (now U.S. Patent No. 10,119,188) as well as in the Notice of Allowance mailed 27 September 2017 in U.S. Application No. 14/306,583 (now U.S. Patent No. 9,850,568), incorporated herein by reference, provide a more detailed analysis of the prior art with respect to the deficiencies described above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783